Citation Nr: 0938660	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-37 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The Veteran had active military service from April 1966 to 
April 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision. 

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for bilateral hearing loss was denied in a March 1978 rating 
decision, and the Veteran did not appeal.

2.  Evidence obtained since the March 1978 is so significant 
that it must be considered in order to fairly decide the 
merits of the claim of entitlement to service connection for 
bilateral hearing loss.


CONCLUSION OF LAW

New and material evidence has been submitted and the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 
20.302 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence Claim

The Veteran's claim of entitlement to service connection for 
bilateral hearing loss was denied by a March 1978 rating 
decision; the Veteran did not file a timely appeal; and the 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  However, a previously denied 
claim may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 
3.156, 20.302, 20.1103.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The Board notes that the standard for new and material 
evidence was amended in August 2001.  See 38 C.F.R. 
§ 3.156(a).  However, that amendment applies only to claims 
to reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since the claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

At the time the Veteran's claim was previously denied, the 
evidence of record included service treatment records showing 
some decibel loss at entry; treatment for cerumen in his ear 
canal; some decreased (from the levels shown by testing at 
his enlistment physical) decibel loss in January 1968; and 
some increased decibel loss on audiometric testing in March 
1968.   

The Veteran's claim was denied as it was determined that he 
did not have hearing loss.

Since that time, new evidence has been submitted including a 
VA treatment record in October 1979 that indicated that the 
Veteran had been diagnosed with hearing loss in his right 
ear.  Service personnel records were also submitted showing 
that the Veteran served in Vietnam as a member of the 13th 
artillery, where his principal duty was listed in his 
personnel records as a cannoneer.  

At a hearing before the Board in September 2006, the Veteran 
testified that he primarily had trouble hearing out of his 
right ear, and he denied having any problem with his left 
ear.  The Veteran explained that while in the Republic of 
Vietnam he was an assistant gunner on a 105-mm howitzer, 
where his responsibility was to set charges on rounds and to 
put them in the breach.  He stated that the tubes would often 
get quite hot and they would have to swab the barrel to cool 
it down.  On one occasion, the Veteran stated that he caught 
a muzzle blast, which he explained in his substantive appeal 
occurred when a howitzer was detonated while he was in close 
proximity to it.  The Veteran testified that his hearing had 
been affected since that time.  

In this case, the evidence shows that the Veteran was 
diagnosed with hearing loss in the right ear, and his 
testimony has related his hearing loss to an incident of 
acoustic trauma in service.  This is of particular 
importance, because, for the limited purpose of reopening the 
Veteran's claim, his testimony is presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As 
such, given the fact that the Veteran showed some increased 
decibel loss following exposure to acoustic trauma while in 
the military, and the fact that the Veteran has been 
diagnosed with hearing loss (at least in the right ear), the 
evidence (which is new in that it had not previously be 
submitted, and material in that it bears directly and 
substantially upon the specific matter under consideration) 
is considered to be of such significance that it must be 
considered in order to fairly decide the merits of the 
Veteran's claim.

Accordingly, the Veteran's claim is reopened.



ORDER

New and material evidence having been presented, the 
Veteran's previously denied claim of entitlement to service 
connection for bilateral hearing loss is reopened.


REMAND

The Veteran contends that he has hearing loss as a result of 
military noise exposure.  Service treatment records show that 
the Veteran underwent acoustic testing on three occasions 
while in service: at his enlistment physical in December 
1965, and then at separation physicals in January and March 
1968.  While hearing loss for VA purposes was not shown on 
any of these tests, there was some decibel loss noted. 

The Veteran testified that shortly after he returned from 
Vietnam he had his ears cleaned out and drained, and it was 
noted in a service treatment record from February 1968 that 
the Veteran had a cerumen plug in his ear canal.

Approximately 10 years after service, in October 1979, it was 
noted in a VA treatment record that testing had shown hearing 
loss in the Veteran's right ear (although the results of this 
testing were not available).   

The Veteran also testified that he served as a cannoneer in 
the Artillery while in Vietnam, thereby exposing him to 
acoustic trauma; and he stated that his hearing had been 
worse since he was too close to a howitzer that fired while 
in Vietnam.

The evidence shows exposure to acoustic trauma while in 
service with some indication of hearing loss a decade after 
service, but no medical opinion of record has been obtained 
to determine whether the Veteran has hearing loss in either 
ear; and, if so, whether it is related to his military noise 
exposure.  

Where medical evidence, such as in this case, suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, an examination is 
warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As such, an examination should be provided and an 
opinion obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from September 2004 
to the present.

2.  Then, schedule the Veteran for a VA 
examination.  The examiner should determine 
whether the Veteran has hearing loss in either 
ear; and, if hearing loss is diagnosed in either 
ear, the examiner should provide an opinion as to 
whether it is at least as likely as not (at least 
a 50 percent probability) that the hearing loss 
was caused by military noise exposure.  The 
examiner should discuss the multiple audiometric 
tests conducted in service; and should provide a 
complete rationale for any opinion given.  

3.  When the development requested has been 
completed, the Veteran's claim should be 
readjudicated.  If the claim remain denied, 
provide the Veteran with a supplemental statement 
of the case and allow an appropriate time for 
response.
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
D. C. SPICKLER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


